DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 3, 4, 5, 7, 8, 10, 11, 12, 14, 20, 21, 22, 25, 26, 27, 28 of US Patent No. 9,569,359 contains every element of claims 2, 4, 6, 8, 9, 10, 11, 12, 13, 15, 16, 19, 20, 21 of the instant application and as such anticipates claims 2, 4, 6, 8, 9, 10, 11, 12, 13, 15, 16, 19, 20, 21 of the instant application.
Claims 1-20 of US Patent No. 10,853,261 contains every element of claims 2-21 of the instant application and as such anticipates claims 2-21 of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8, 10, 13-16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajamony (US 7,546,417), in view of Craske (US 2008/0189487), and further in view of Klein (US 2007/0050540).
As per claims 2, 15 and 21, Rajamony teaches a cache memory, comprising: 
cache lines to store information associated with physical addresses, each physical address comprising at least first (fig. 1, index) and second non-overlapping (fig. 1, tag), distinct predefined portions, the cache lines being indexed by the second portions of respective physical addresses (fig. 1, col. 2, lines 40-55); 
one or more tables, each table comprising table entries indexed by the first portions of the respective physical addresses (fig. 1; col. 2, lines 40-55); 
logic circuitry coupled to the one or more tables, to output a cache hit signal upon determining that the one or more tables include a table entry corresponding to the first portion of a specified physical address (col. 2, lines 40-55).
Rajamony does not explicitly teach wherein the cache lines are on a die and a respective table entry in each of the one or more tables is to store indications of whether any one or more of a plurality of cache lines have been allocated to store information and storing an indication that a cache line corresponding to the second portion of the specified physical address has been allocated to store information associated with the specified physical address.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the valid bits of Craske with the cache lines of Rajamony because it provides information on the status of each cache line ([0077]).
The combination does not explicitly teach wherein the cache lines are on a die.
However, Klein teaches wherein the cache lines are on a die ([0003]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the cache lines on a die of Klein with the cache of the combination of Rajamony and Caske because it allows for the high-end access speed capabilities ([0003]).
As per claim 3, Rajamony teaches wherein each of the physical addresses further comprises a third predefined portion that is distinct from the first and second predefined portions, the third predefined portion corresponding to a size of a cache line (col. 2, lines 50-60, wherein a size is a byte).
As per claim 4, Rajamony teaches wherein each physical address of the physical addresses includes a plurality of address bits, and wherein 
the first portion of each physical address corresponds to a group of most-significant address bits in the plurality of address bits (As illustrated in fig. 1, 125); 

the second portion of each physical address corresponds to a group of address bits between the most-significant address bits and the least-significant address bits (As illustrated in fig. 1, with the tag bits in between the LSB and MSBs).
As per claim 5, Rajamony teaches wherein the one or more tables include a plurality of tables, and wherein the logic circuitry is to generate in parallel a plurality of signals, each signal corresponding to a respective table of the plurality of tables (As illustrated in fig. 1 with the tag signals being sent in parallel).
As per claim 6, Craske teaches wherein the logic circuitry is to generate the cache hit signal further in accordance with a valid bit in the entry identified by the first portion of the specified physical address (fig. 3B).
As per claims 7 and 19, the combination of Rajamony and Caske teaches wherein the logic circuitry comprises one or more comparators, each coupled to a respective table of the one or more tables, the one or more comparators to operate in parallel to determine whether the one or more tables include the table entry corresponding to the first portion of the specified physical address (As illustrated in fig. 1 with the tag signals being sent in parallel, Rajamony) and storing the indication that information associated with the specified physical address is stored in the cache line corresponding to the second portion of the specified physical address (Caske, valid bits).
As per claim 8, Klein teaches wherein: the cache lines comprise DRAM; and the one or more tables comprise SRAM (fig. 9).

As per claim 11, Caske teaches wherein: the second portions of the plurality of physical addresses each comprise first and second sub-portions; the plurality of physical addresses share a common first sub-portion; and the respective table entry comprises a first set of memory cells to store the common first sub-portion and a second set of memory cells to store a bit vector having a plurality of bits each corresponding to a respective address of the plurality of physical addresses (fig. 3B).
As per claim 12, Caske teaches wherein: the second portion of each of the physical addresses comprises first and second sub- portions; and the respective table entry of the one or more tables comprises a first set of memory cells to store a first sub-portion common to the plurality of cache lines and a second set of memory cells to store a bit vector including a plurality of bits corresponding to respective ones of the plurality of cache lines (fig. 3B).
As per claim 13, Rajamony teaches wherein: the cache lines comprise multiple distinct sets of cache lines; and each set of cache lines is indexed by the second portions of respective physical addresses associated with the stored information (fig. 1).
As per claim 14, Rajamony teaches wherein each of the one or more tables has fewer table entries than a total number of cache lines on the die (fig. 1, wherein a select 1 or more tag entries are less than the number of cache lines).
As per claim 16, Rajamony teaches forwarding information from the respective cache line, in accordance with the respective table entry corresponding to the first portion of the 
As per claim 17, the combination of Rajamony and Caske teaches wherein: 
the first entry stores a first set of address bits and a first bit vector, the first bit vector including a first plurality of bits corresponding to respective ones of a first plurality of cache lines in the cache line array, the first plurality of cache lines including the first cache line, wherein the first set of address bits correspond to a first sub-portion of the second portion of the first physical address (fig. 3B); 
updating the first entry comprises updating at least a bit corresponding to the first cache line in the first bit vector ([0077]); 
the respective table entry stores a second set of address bits and a second bit vector, the second bit vector including a second plurality of bits corresponding to respective ones of a second plurality of cache lines in the cache line array, the second plurality of cache lines including the respective cache line, wherein the second set of address bits correspond to a first sub-portion of the second portion of the specified physical address, and wherein the indication that information is stored in the respective cache line is based at least in part on a value of a bit corresponding to the respective cache line in the second bit vector ([0077] wherein each cache line includes a bit vector).
As per claim 18, Caske teaches wherein each entry in the one or more tables further stores a valid bit, and wherein the indication that information is stored in the respective cache line is further based on the valid bit in the respective table entry (fig. 3B).
Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Rajamony, Caske and Klein as applied to claims 2 and 15 above, and further in view of Sokolov et al. (US 2010/0250836) (hereafter Sokolov).
As per claims 9 and 20, the combination of Rajamony, Caske and Klein teaches all the limitations of claims 2 and 15.  The combination does not explicitly teach wherein: the die is a first die; the one or more tables are situated on a second die in a semiconductor package; and the first die is situated outside the semiconductor package.
However, Sokolov teaches using a plurality of dies for components of a system ([0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of dies of Sokolov with the system of the combination of Rajamony, Caske and Klein because it allows for multiple different chips and components to be used when designing a system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139